        Case 2:19-cr-00173-JTM-MBN Document 12 Filed 10/07/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                          *            CRIMINAL NO. 19-173

       v.                                         *            SECTION: “H”

RODNEY J. STRAIN                                  *
    (a/k/a “JACK STRAIN”)
                                                  *

                                           *      *       *

               UNITED STATES’ MOTION FOR A PROTECTIVE ORDER
             AND INCORPORATED MEMORANDUM IN SUPPORT THEREOF


       NOW INTO COURT, comes the United States of America, appearing herein through the

undersigned Assistant United States Attorney, and respectfully moves the Court for the entry of a

protective order governing discovery in this case. Counsel for the defendant has indicated that he has

no opposition to this motion. A proposed order is attached.

       In preparation for trial, the United States will provide extensive discovery, including tax

returns, electronic communications, reports of interviews, and other documents. The Government

anticipates that the discovery in this case will entail many thousands of pages of discovery in total.

In the interest of providing complete discovery, and because a different treatment would be unduly

burdensome, the Government will produce these materials to the defense with minimal redactions.

This is a case involving allegations of honest services wire fraud and bribery, among others, and the

discovery documents include numerous instances of individuals’ personally identifiable information,

including names, Social Security numbers, and addresses.

       Federal Rule of Criminal Procedure 16(d)(1) provides, in pertinent part: “At any time the court

may, for good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.”

Pursuant to this provision, courts routinely issue protective orders.
        Case 2:19-cr-00173-JTM-MBN Document 12 Filed 10/07/19 Page 2 of 3




       Given the Government’s strong interest in protecting both the personal identifying

information of any third parties who might be referenced in discovery produced in this matter, and

also the security of the defendant and other witnesses, the Government proposes a protective order

with the following conditions:

               a.      The Government will provide all discovery to counsel for the defendant. Any

and all discovery containing third-party personal identifying information (collectively, “Protected

Material”) shall not be used for any other purpose than preparing the defense in this matter.

               b.      Counsel for the defendant will make the Protected Material available for

review by the defendant under such circumstances as to ensure that any personal identifying

information and the identity of witnesses contained in the Protected Material is not disseminated

publicly.

               c.      Defense counsel shall not permit other persons to copy the Protected Material,

and shall not disseminate copies of the Protected Material, except that counsel may make any copies

necessary for his work on the defense of this matter and may provide copies to his/her client(s), his/her

staff and to third parties, such as experts, as may be necessary for his work on the defense of this

matter, provided that, if counsel does so, counsel shall provide such persons with a copy of this

protective order, shall advise such persons that the Protected Material is not to be further copied or

disseminated, and shall have such persons return to them all copies of the Protected Material as soon

as reasonably practical.

               d,      Prior to including any part of the Protected Material in any public filing,

defense counsel will insure that any personal identifying information has been appropriately redacted,

as required by Federal Rule of Criminal Procedure 49.1.




                                                   2
        Case 2:19-cr-00173-JTM-MBN Document 12 Filed 10/07/19 Page 3 of 3




               e.      At the conclusion of litigation in this case, defense counsel shall collect and

return all Protected Material, and copies thereof, to the Government, and delete any digital copies

thereof. Defense counsel shall be expressly responsible for retrieving all copies disseminated to his

client(s), his staff, and any third parties, and returning those copies to the Government.

               f.      This order may be revised by the Court at any time. Nothing in this order will

preclude a defendant upon proper motion from seeking any additional discovery from the

Government, or from conducting any independent investigation.

       WHEREFORE, the United States respectfully moves this Court to enter the proposed

protective order governing discovery in this case.


                                                         Respectfully,

                                                         PETER G. STRASSER
                                                         UNITED STATES ATTORNEY


                                                         /s/ Jordan Ginsberg
                                                         JORDAN GINSBERG
                                                         Assistant United States Attorney
                                                         United States Attorney’s Office,
                                                         Eastern District of Louisiana
                                                         650 Poydras Street, Suite 1600
                                                         New Orleans, Louisiana 70130
                                                         Phone: (504) 680-3000


                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 7, 2019, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system, which will send a notice of electronic filing to all defense
counsel of record.

                                                         /s /Jordan Ginsberg
                                                         JORDAN GINSBERG
                                                         Assistant United States Attorney
                                                         United States Attorney’s Office,
                                                         Eastern District of Louisiana




                                                     3
